IN THE
                              TENTH COURT OF APPEALS

                                      No. 10-14-00337-CR

MARSHALL S. HICKS,
                                                                      Appellant
    v.

THE STATE OF TEXAS,
                                                                      Appellee


                               From the 413th District Court
                                  Johnson County, Texas
                                  Trial Court No. F44149


                               MEMORANDUM OPINION


         Marshall Shane Hicks was convicted in 2010 of indecency with a child. On

October 27, 2014, he filed a “Notice of Appeal” by which he now seeks to appeal a

“notice to set hearing on [his] ‘Motion for Bill of Review and Summary Judgment’” in

that same criminal case.1 No law authorizes an appeal from such a notice or motion in a



1On October 30, 2014, Hicks filed a document entitled “Motion for Judgment to Correct Clerical Mistake
(Nunc Pro Tunc)” as an original proceeding requesting relief directly from this Court. We have filed that
as a new proceeding rather than as a motion in this proceeding. It will be addressed independently from
this proceeding.
criminal case.      See Abbott v. State, 271 S.W.3d 694, 696-97 (Tex. Crim. App. 2008)

(standard for determining jurisdiction is not whether appeal is precluded by law, but

whether appeal is authorized by law); Everett v. State, 91 S.W.3d 386, 386 (Tex. App.—

Waco 2002, no pet.) (stating that court has jurisdiction over criminal appeals only when

expressly granted by law).

        We have no jurisdiction of this appeal. Accordingly, the appeal is dismissed. 2




                                                 TOM GRAY
                                                 Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed November 20, 2014
Do not publish
[CR25]




2 A motion for rehearing may be filed within 15 days after the judgment or order of this Court is
rendered. TEX. R. APP. P. 49.1. If the appellant desires to have the decision of this Court reviewed by the
Court of Criminal Appeals, a petition for discretionary review must be filed in the Court of Criminal
Appeals within 30 days after either the day the court of appeals’ judgment was rendered or the day the
last timely motion for rehearing was overruled by the court of appeals. TEX. R. APP. P. 68.2(a).


Hicks v. State                                                                                      Page 2